 Case 3:13-cr-30252-NJR Document 71 Filed 04/01/21 Page 1 of 5 Page ID #349




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

             Plaintiff,

 v.                                                Case No. 3:13-CR-30252-NJR-1

 CARVIN G. BROOKS,

             Defendant.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Compassionate Release re First Step Act filed

by Defendant Carvin G. Brooks. (Doc. 67). Brooks asks the Court to grant his request for

compassionate release and enter an order reducing his sentence to time-served, or, in the

alternative, reduce his sentence to the 46 to 57 months as suggested in his presentence

investigation report (Doc. 37), due to his medical conditions and the COVID-19 pandemic

(Doc. 67).

                                           BACKGROUND

       On April 24, 2014, Brooks pleaded guilty to one count of interference with commerce

by robbery, in violation of 18 U.S.C. § 1951. (Doc. 40, p. 1). In October 2013, Brooks—who was

on parole in the State of Missouri at the time—entered a gas station, physically struck a gas

station clerk repeatedly with his closed fists while demanding money from the clerk, and

took a little more than $300 from the register. (Doc. 1, p. 1). The clerk was treated for her

injuries at a nearby hospital (Doc. 69).

       In April 2014, now-retired District Judge Michael J. Reagan sentenced Brooks to



                                            Page 1 of 5
    Case 3:13-cr-30252-NJR Document 71 Filed 04/01/21 Page 2 of 5 Page ID #350




120 months in prison on Count 1. (Doc. 40, p. 2). The sentence was to run consecutive to the

term Brooks was already serving in Missouri. (Id.). According to the website for the Bureau

of Prisons (“BOP”), Brooks is scheduled to be released on March 17, 2023. 1

          Brooks, who is 40 years old, now argues he should be granted compassionate release

because he has served more than 50 percent of his sentence, he has grown personally, and he

suffers from bone disease. (Doc. 67, pp. 1-2). Brooks states that he tested positive for COVID-

19, as has 90 percent of his housing unit. (Id.). He also claims he has made significant changes

within himself and has attended many educational, self-help, and mental health programs

(Id.). Brooks has completed a 500-hour residential drug and mental health program while

incarcerated, has attended college preparation classes through the Saint Louis University

Prison Program, has gained college credits through Kaskaskia College, and has taken various

adult continuing education courses through the BOP. (Id.). He further states he has been

diagnosed with bone disease, is a U.S. Army Veteran, and is an only child with a mother

suffering from heart and respiratory diseases. (Id.). Brooks plans on continuing his medical

and mental health treatment at the V.A. Medical Center or the Grace Hill Health Center. (Id.).

Brooks also indicates he has employment waiting for him at Josie Nursing Care after his

release. (Id.). Brooks plans to continue his education through trade schools or training

through a union. (Id.).

          The Government opposes the motion, arguing Brooks has failed to demonstrate

extraordinary and compelling reasons for compassionate release. (Doc. 69, pp. 13-14).

Medical records do not show Brooks suffers from any conditions that put him at an increased




1   Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Apr. 1, 2021).


                                               Page 2 of 5
    Case 3:13-cr-30252-NJR Document 71 Filed 04/01/21 Page 3 of 5 Page ID #351




risk for severe complications from COVID-19, nor is there any evidence of an active diagnosis

of bone disease. (Id. at p. 13). Additionally, Brooks already contracted COVID-19 and did not

require hospitalization. (Id. at pp. 13-14).

          The Government further contends Brooks would be a danger to another person or the

community if he were released. (Doc. 69, p. 14). The Government notes that Brooks terrorized

the gas station clerk and punched her repeatedly while he was on parole for Robbery,

Burglary, and Armed Criminal Action. (Id.). Moreover, Brooks has accumulated a “handful

of disciplinary infractions” while at the BOP, though only one of those infractions was for

fighting. (Doc. 69-3). The remainder were for use of drugs or alcohol, being absent from his

work assignment, and possession of stolen property. (Id.).

                                      THE FIRST STEP ACT OF 2018

          Prior to the passage of the First Step Act, a defendant seeking compassionate release

first had to request it from the Director of the BOP. 18 U.S.C. § 3582(c)(1)(A) (2018). The First

Step Act of 2018 modified that provision to allow incarcerated defendants to seek

compassionate release from a court on their own motion after exhausting administrative

rights to appeal a failure of the BOP to bring a motion on their behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier. 2

          After such a motion is filed, either by the Director of the BOP or by the defendant, the

Court may reduce the term of imprisonment after considering the factors set forth in § 3553(a)

to the extent they are applicable, upon a finding that “extraordinary and compelling reasons

warrant such a reduction . . . and that such a reduction is consistent with applicable policy


2   The Government does not contend that Brooks failed to exhaust his administrative remedies.


                                               Page 3 of 5
 Case 3:13-cr-30252-NJR Document 71 Filed 04/01/21 Page 4 of 5 Page ID #352




statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i).

       The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy statement

set forth specific circumstances under which extraordinary and compelling reasons exist for

reducing a sentence: (A) the medical condition of the defendant; (B) the age of the defendant

(over 70), and (C) family circumstances. U.S.S.G. § 1B1.13. A fourth category, “(D) Other

Reasons,” states: “As determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with,

the reasons described in subdivisions (A) through (C).” Id. Additionally, the policy statement

requires the defendant not be “a danger to the safety of any other person or the community”

pursuant to 18 U.S.C. § 3142(g).

                                         DISCUSSION

       Under Application Note 1(A)(ii) to U.S.S.G. § 1B1.13, extraordinary and compelling

reasons for reducing a sentence exist where the defendant is suffering from a serious physical

or medical condition that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not expected

to recover.

       Here, Brooks has not made that showing. Brooks has provided no evidence that he

suffers from a bone disease or that he cannot care for himself within the correctional facility.

Additionally, the fact that Brooks already contracted COVID-19 and did not suffer any severe

symptoms weighs in favor of denying his motion. “[H]aving previously contracted COVID-

19 with mild symptoms does not constitute an extraordinary and compelling basis to reduce

a defendant’s sentence.” United States v. Lohmeier, No. 12 CR 1005, 2021 WL 365773, at *2 (N.D.



                                          Page 4 of 5
 Case 3:13-cr-30252-NJR Document 71 Filed 04/01/21 Page 5 of 5 Page ID #353




Ill. Feb. 3, 2021).

        Even if Brooks’s conditions qualified as extraordinary or compelling reasons for

release, in order to grant his motion, the Court must also consider the 18 U.S.C. § 3553(a)

factors and determine that Brooks is not a danger to another person or to the community.

Here, the Court cannot make that finding. As argued by the Government, Brooks repeatedly

struck the victim in the face until she complied with his demands for money. Moreover, he

committed this crime while on parole for another crime in which he entered the victim’s home,

held a knife to the victim, and threatened to kill the victim while demanding money. (Doc. 37

at p. 6). Given the violent nature of Brooks’s crimes, the Court is unable to say that Brooks

would not be a danger to the safety of any other person or the community if he were released.

        Finally, the Court commends Brooks for the self-reported changes he has made within

himself, his participation in educational and mental health programs, and the considerable

effort he has made to better himself. Unfortunately, those accomplishments are not enough

to warrant compassionate release under 18 U.S.C. § 3582.

        Because Brooks has not established any extraordinary and compelling reasons

warranting a reduction in his term of imprisonment, and because the Court is concerned

Brooks would be a danger to the community if he were release, his Motion for Compassionate

Release (Doc. 67) is DENIED.


        IT IS SO ORDERED.

        DATED: April 1, 2021

                                                  _____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge



                                        Page 5 of 5
